




EXHIBIT 10.8

 

WAIVER AND CONSENT

 

_______________ (“Employee”) and Hecla Mining Company (the “Company”) are
parties to that certain Employment Agreement dated ____________ (the “Employment
Agreement”); and

 

WHEREAS, among other things, the Employment Agreement provides that the
Effective Date occurs upon a Change of Control (as defined therein); and

 

WHEREAS, the Company intends to create a holding company structure pursuant to
the provisions of Section 251(g) of the Delaware Corporation Law; and

 

WHEREAS, the Employment Agreement may become applicable to successors or assigns
of the Company pursuant to the terms thereof; and

 

WHEREAS, the company which will become the parent corporation of the Company
pursuant to the formation of the holding company structure has agreed to assume
and perform the Company’s obligations under the Employment Agreement after the
consummation of the holding company transaction; and

 

WHEREAS, the parties to the Employment Agreement wish there to be no confusion
or ambiguity as to the consequences of the holding company transaction and the
succession of the parent corporation to the obligations of the Company
thereunder;

 

NOW THEREFORE, the parties to the Employment Agreement acknowledge and agree
that the creation of a holding company structure was not intended to be a Change
of Control within the meaning of the Employment Agreement and that the correct
interpretation of the language of the Employment Agreement is that such creation
of a holding company structure and the consequences thereof do not constitute a
Change of Control within the meaning of the Employment Agreement, and that the
Effective Date will not occur by reason thereof; and

 

Furthermore, Employee consents to the assignment of the Employment Agreement by
the Company to the parent corporation of the Company following the consummation
of the holding company transaction pursuant to Section 251(g) of the Delaware
Corporation Law (currently named Hecla Holdings Inc., but to be renamed Hecla
Mining Company upon the consummation of the Section 251(g) transaction).

 

 

DATED this 8th day of November 2006.

 

EXECUTIVE

HECLA MINING COMPANY

 

___________________________

By: _____________________________

Name:

        Name:

Title:

        Title:

 


--------------------------------------------------------------------------------